Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2021

                                     No. 04-21-00046-CV

IN RE BRAD LARSEN, RENT WERX LLC D/B/A LARSEN PROPERTIES AND LEAH
                             LARSEN,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-10309
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

 Sitting:      Patricia O. Alvarez, Justice
               Irene Rios, Justice
               Lori I. Valenzuela, Justice

       Real Parties’ unopposed motion for an extension of time to file a motion rehearing is
granted. We order the motion for rehearing due by June 3, 2021.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court